Title: From Benjamin Franklin to the Marquis de Lafayette, 19 October 1779
From: Franklin, Benjamin
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


Dear SirPassy, Oct 19. 1779.
Nothing of the Proposals you mention has been communicated to me, and I therefore question their Existance.

But should Such a thing be, there is certainly no one whom I should more wish to see concern’d in the management than the Person you mention, as he is Throughly acquainted with the Subject, and a hearty friend to Those concerned. Accordingly I should immediatly take the step advis’d to Engage him. With the Highest Esteem and affection, I am. Dear sir, &c.

M. De La fayette.

